DETAILED ACTION
The amendment filed 1/31/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/31/2022 have been fully considered but they are not persuasive.  Applicant argues that Kuhn de Chizelle et al. do not disclose claim 1 as amended to include a first tubing not within a second tubing and a second tubing not within the first tubing since the prior Office action indicated these elements are micro-tubing 34 and larger tubing 36.  However, applicant’s amendment nor argument addresses that the prior Office action also states that the second conduit may be a second of the plurality of micro-tubings 34, as disclosed by Kuhn de Chizelle et al., see paragraph 19.  Therefore Kuhn de Chizelle et al. remains considered to anticipate claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended to recite that the “first conduit is not within the second conduit and the second conduit is not within the first conduit”, while claim 3 appears to directly contradict such a limitation by reciting “the first conduit is coextensively disposed within the second conduit” and therefore claim 3 is indefinite.  The remaining claims are indefinite as being dependent from an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuhn de Chizelle et al. (US 2013/0277047).  Kuhn de Chizelle et al. disclose a downhole treatment apparatus comprising: a first conduit (34; as in each embodiment of fig 1, 4, 5, 6, or 7) configured to transport a first fluid from a first fluid source at a surface of a wellbore through a first enclosed channel to a first outlet positioned in the wellbore; a second conduit (a second of the plurality of 34 as in paragraph 19) configured to . 
In regard to the method claims, the normal use of the apparatus above would encompass the claimed steps including: the first conduit and the second conduit are included in an injection string having a mixing applicator that includes the first outlet and the second outlet (fig 1, 4, 5, 6, or 7); wherein the first and second fluids are loaded within the first and second conduits prior to initiation of downhole mixing during a treatment operation (inherent as conduits must be loaded prior to fluids reaching confluence/mixing region, also see paragraph 23); transporting a volume of the first and second fluid based on a treatment procedure (inherent as described where some volume would be inherently selected); wherein transporting a volume of the first and second fluid comprises: in response to a treatment request, selecting the treatment procedure that indicates mixing parameters of the first fluid and second fluid (inherent to choosing to treat a formation as described); determining at least one downhole parameter (paragraphs 15, 24, 41 at least); generating a transport and mixing schedule based, at least in part, on the treatment procedure and that at least one downhole parameter (paragraph 24, 31, 34 at least, where “transport and mixing schedule” is inherent to operation where fluids and timing is necessarily predetermined); wherein the downhole parameter is at least one of a fluid pressure of the first or second conduit or a 
	Alternatively, even if Kuhn de Chizelle et al. is not considered to disclose the first conduit is not within the second conduit and the second conduit it not within the first conduit, it would have been obvious to one of ordinary skill in the art before the time of filing to provide the multiple micro-tubings as disclosed by Kuhn de Chizelle et al. (paragraph 19) as not within each other in order to provide the conduits with full flow potential through each conduit (as not obstructed by another tubing within).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn de Chizelle et al. in view of Ramos et al. (US 3,157,232).  Kuhn de Chizelle et al. disclose all the limitations of this claim, as applied to claim 8 above, except for explicitly disclosing first and second pumps for the first and second conduits, respectively.  Ramos et al. disclose a downhole treatment apparatus with first and second conduits (col. 2, lines 35-44) having first and second pumps, each respectively having an input port that receives a fluid and an output port coupled to an inlet of the respectively conduit (col. 2, lines 35-44).  It would have been obvious to one of ordinary skill in the art before the time of filing to provide first and second pumps, as taught by Ramos et al., with the apparatus of Kuhn de Chizelle et al. in order to provide a separate segregated pressurized fluid supply as required for injection of separate fluids.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn de Chizelle et al. in view of Muecke et al. (US 3,727,691).  Kuhn de Chizelle et al. disclose all the limitations of these claims, as applied to claim 13 above, except for disclosing pumping at dependent fluid rates.  Muecke et al. discloses a method wherein a first fluid volume is transported at a first rate and a second fluid volume is transported at a second rate determined at least in part on the first rate (col. 10, lines 52-60).  It would have been obvious to one of ordinary skill in the art before the time of filing to use dependent fluid rates, as taught by Muecke et al., with the methods of Kuhn de Chizelle et al. in order to better obtain an efficient desired reaction (as in Muecke et al., col. 10, lines 52-60).

17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuhn de Chizelle et al. in view of Daussin et al. (US 2010/0108311).  Kuhn de Chizelle et al. disclose all the limitations of this claim, as applied to claim 16 above, except for selecting a treatment procedure that indicates a reaction period associated with at least one environmental parameter.  Daussin et al. disclose a method wherein a treatment procedure is chosen (paragraph 5, composition of treatment fluid) that includes a reaction period associated with at least one environmental parameter (paragraph 5, as chosen based on temperature and reaction under temperature conditions).  It would have been obvious to one of ordinary skill in the art before the time of filing to select a treatment procedure including a reaction period associated with at least one environmental parameter, as taught by Daussin et al., in order to obtain desired and efficient reaction under specific wellbore conditions.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D Andrews whose telephone number is (571)272-6558. The examiner can normally be reached M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D. ANDREWS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
2/9/2022